Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-12 are directed to a method of, and computer system for, determining the position of an object that is accomplished through a series of mathematical operations performed by a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention.  In the instant case, claim 1 sets forth a device and claim 7 sets forth a method; thus, the claims represent statutory categories of invention.
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-6 are directed to an abstract idea, particularly since an estimate of position is accomplished through a series of mathematical operations performed by a “calculator,” i.e. a computer or alternatively is a mental process that can be performed by a human.  Similarly, the method of claims 7-12 is directed to an abstract idea, particularly since a determination of position is a mental process that can be performed by a human, i.e., finding the intersection of a Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’).  Additionally, the determination of position is based on a mathematical model of a mechanical system of springs and represents a series of mathematical processes which has been deemed by the Courts to represent an abstract idea, see SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas).  Given a set of distances between two or more receivers and an object, a human is clearly capable of finding the intersection of two range circles to determine position.  It is also noted that the “wherein” clauses representing a hypothetical spring/spring constant are not physical elements but merely a mathematical model of a representation of a hypothetical (not real) element.
Since claims 1-12 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
In the apparatus claims associated with claims 1-6, apart from a “calculator” determining the position, the only additional element that is recited in claims is the limitation associated with a plurality of receivers measuring a respective signal strength.  In the method claims associated with claims 7-12, the only additional element is the plurality of receivers measuring a respective signal strength.
The receiving limitation, however, merely recites receiving certain information or data that can be analyzed. As such, the receiving limitation is insignificant extra-solution activity to the judicial exception. See Memorandum at 55 n. 31. All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology. Accordingly, this element does not integrate the judicial exception into a practical application of the exception. 
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Apart from the limitations that recite an abstract idea, the only additional elements in claims 1-14 are the receivers measuring a signal strength, which merely recites insignificant extra-solution activity to the judicial exception which is very well known in the art as shown by Goren et al (7,308,276) and Denis et al (9,204,253) as well as the CPC subgroup symbol G01S 11/06. Also, the claims associated with the device merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. The method claim does not set forth a computer/processor at all.  The claims are not directed to any particular frequency of operation, environment, or particular receiver.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egan et al (GB2460406).
Egan et al disclose the claimed system and method for determining a position of a node in a wireless sensor network, wherein a technique for localization is based on a mass spring model wherein inter-device ranges can be considered as springs.  The localization technique determines a range between each pair of neighboring nodes, determines a confidence level on the determined range, sets a spring constant between each pair of neighboring nodes, sets a spring length between each pair of neighboring nodes, and determines the geometry of the group of nodes. A mean average range is calculated from at least two distance measurements made between each pair of neighboring nodes and a respective confidence level is calculated on the determined mean range. Each mean range determines a respective spring length between neighboring nodes, and the confidence level determines a spring constant between each pair of neighboring nodes. Each spring is associated with a different spring constant and the rigidity of the spring is a function of the confidence level attached to the associated range measurement.  Ranges between nodes may be based on known ranging technologies including signal strength (page 8, paragraph 2).  The system comprises a plurality of nodes with transceivers and a processor adapted to determine ranges, and may alternatively comprise a gateway node having a monitoring unit for determining the geometry of the network (see page 6, for example).  It is further noted that as the spring and the spring constant are hypothetical, neither represents any physical limitation to the claims.  The dependent claims are deemed to be disclosed and/or inherent based on the similarity of the processing with respect to what it input and what is output, .
Response to Arguments
Applicant's arguments filed 7/22/21 have been fully considered but they are not persuasive. The applicant does not agree with the rejection of the claims under 35 USC 101, which claims are directed to a “hypothetical movable point” and “hypothetical springs” as well as a generically recited “calculator” and a plurality of generically recited “receivers.” As the “springs” are hypothetical, the descriptions of a natural length of such and a “spring constant” do not represent any real-world structure.  Contrary to the applicant’s comments, the Court case SiRF Tech Inc. v. Int’l Trade Comm’n is not analogous since the claims fail to recite a GPS receiver, which was a specifically defined element that tied the position to a particular environment.  Thus, such fails to support the allegation that the claims do not recite an abstract idea.  The allegation that mathematical concepts are not recited in the claims is not persuasive since the only description of the position determination is via the use of a mass-spring model, which is substantially described by Werhli et al (Applicant’s own citation of Non-Patent Document 1), which describes such as “the numerical integration of the fundamental law of dynamics.” Thus, the argument by the applicant is not persuasive.  Applicant’s allegation that the measurements made by the receivers are not merely pre-solution activity because it is analogous to SiRF Tech Inc. v. Int’l Trade Comm’n is not persuasive since again, the claims are not directed to a GPS receiver nor do they use a GPS receiver.  Contrary to the applicant’s opinion, the receiver(s) do not impose a meaningful limitation.
Regarding the prior art, the applicant argues that Egan does not teach “a spring constant of each hypothetical spring in a contracted state is less than in an expanded state.”  First, it is .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desbrun et al (6,573,897) disclose a mass-spring model for determining positions/velocities of an object.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646